Defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree, waived his right to appeal and was sentenced as a second drug/violent felony offender to an agreed-upon prison term of 4x/2 years, followed by two years of postrelease supervision. Defendant appeals.
Based upon our review of the record and counsel’s brief, we agree with appellate counsel that there are no nonfrivolous is*1002sues to be raised on appeal. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.P., Lahtinen, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.